Stoecklein Law Group, LLP. Practice Limited to Federal Securities Emerald Plaza Telephone:(619) 704-1310 402 West Broadway Facsimile:(619) 704-1325 Suite 690 email:djs@slgseclaw.com San Diego, California92101 web: www.slgseclaw.com February 7, 2012 Ms. Loan Lauren P. Nguyen Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549 RE: Sport Tech Enterprises, Inc. File No. 333-175306 Ms. Nguyen: Please accept this correspondence as confirmation of our request for the S-1 Registration Statement of Sport Tech Enterprises, Inc., SEC File No. 333-175306, to become effective at 10:00AM on February 10, 2012. Sincerely, /s/ Donald J. Stoecklein Donald J. Stoecklein, Esq.
